Citation Nr: 0332433	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-17 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1977 to 
December 1978. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim seeking 
entitlement to service connection for an acquired psychiatric 
disorder.  


FINDINGS OF FACT

1.  An unappealed RO decision in August 1999 denied the 
veteran's claim for entitlement to service connection for a 
bipolar I disorder. 

2.  Evidence submitted subsequent to the August 1999 decision 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The RO's August 1999 decision which denied service 
connection for a bipolar I disorder is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2003).
 
2.  Since the RO's August 1999 decision, new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for a psychiatric disability has been received. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's September 1977 enlistment examination report 
indicated clinically normal neurologic and psychiatric 
systems.  According to the veteran's medical history report 
at the time, he never had and did not presently have any 
depression or excessive worry, or nervous trouble of any 
sort.  The veteran's December 1978 discharge examination 
indicated clinically normal neurologic and psychiatric 
systems.  

In April 1992, the Naval Discharge Review Board issued a 
decision, which upgraded the character of the veteran's 
discharge to Discharge Under Honorable Conditions.  The 
veteran was originally discharged in December 1978 under 
Other Than Honorable Conditions/Good of the Service (Escape 
Trial).  Naval Discharge Review Board documents showed that 
the veteran had 83 days of unauthorized absences during his 
period of active service.  The veteran stated that he 
underwent a neuropsychiatric evaluation (NPE) in conjunction 
with his discharge.  However, the evaluation was not in his 
medical record.  A Social Security Administration (SSA) Award 
letter, dated November 1987, was included among the Naval 
Discharge Review Board documents.  The letter stated that the 
veteran's period of disability began January 1, 1979.  The 
SSA determined that this was the date when the veteran's 
condition first prevented him from doing substantial gainful 
work.

VA outpatient treatment records dated February 1999 indicated 
that the veteran was examined for a psychiatric and 
medication review.  The veteran indicated that his medication 
was working, his sleeping was good, and his racing thoughts 
were less.  He denied auditory and visual hallucinations.  He 
indicated paranoid ideations.  The VA examiner rated his 
depression as a "2" on a scale of 10, ten being the worst.  
The examiner diagnosed the veteran with bipolar I disorder.  
April 1999 VA records showed a diagnosis of bipolar I 
disorder, with the same subjective and objective findings as 
in the February 1999 exam.  In July 1999, VA treatment 
records indicated that the veteran was again diagnosed with 
bipolar I disorder, with the same subjective and objective 
findings as in the February 1999 exam.  However, July 1999 
records also indicated that the veteran reported the feeling 
of racing thoughts.

In August 1999, the RO denied service connection for a 
bipolar I disorder because 
the evidence of record did not establish that this condition 
was either incurred or aggravated in active service.

In November 2000, the veteran sought to reopen his claim for 
service connection for a chronic acquired psychiatric 
disease.  In December 2000, documentation and medical record 
evidence was submitted by the SSA.  The RO requested SSA 
records used to determine whether the veteran was disabled 
from January 1, 1979, as reported on the SSA Award letter 
dated November 1987.  

SSA records included a treatment report dated May 1987.  The 
report indicated that the veteran had an extended history of 
substance abuse.  In 1984, he was hospitalized for an 
overdose of antabuse in a suicide attempt.  He was briefly 
admitted to a psychiatric ward in 1984 for attempted suicide.  
In April 1987, the veteran was admitted into a psychiatric 
unit for having suicidal thoughts.  At that time, he was 
placed on medication and diagnosed as having a manic 
depressive illness.  Upon examination, the veteran's affect 
was flat and his mood depressed.  He was extremely anxious 
and fearful.  He had not taken other than his prescribed 
medications for one and a half months.  The May 1987 report 
concluded with a diagnosis by private physician Dr. P. C. and 
other examiners.  The veteran was diagnosed with bipolar 
affective disorder, unspecified,  and mixed drug abuse, 
episodic.  Dr. P. C. and the other examiners concluded that 
the fact that the veteran responded so well to current 
medication and course of treatment indicated that he might 
have had an underlying psychiatric problem which had been 
masked for a number of years due to his abuse of substances.  
   
The veteran was given a mental status examination in January 
1988.  He had difficulty concentrating and comprehending even 
the simple questions.  He felt subdued and anxious, and 
admitted having suicidal thoughts.  He denied any delusions 
or hallucinations.  He was diagnosed was bipolar affective 
disorder, atypical, and major affective disorder, depressed, 
atypical.  A May 1988 treatment record showed a diagnosis of 
bipolar affective disorder, unspecified, and mixed drug 
abuse, episodic.  A September 1988 treatment record indicated 
a diagnosis of bipolar affective disorder, mixed type, and 
agoraphobia with panic attacks. 

Various private physicians diagnosed the veteran with 
alcoholism and drug abuse between June 1982 and March 1984.  
A September 1990 treatment report indicated that the veteran 
had passive/aggressive personality traits, and bipolar 
disorder, mixed state.  In an October 1991 treatment record, 
the veteran was observed with a depressed mood, and was 
extremely despondent.  He admitted having suicidal ideations.  
His extreme fear was that he might lose control of himself 
and become aggressive toward other people.  He was diagnosed 
with atypical bipolar disorder, depressed.  In October 1994, 
the veteran was given a psychiatric examination.  The veteran 
related that he believed that he had a nervous breakdown 
during boot camp.  Objective findings indicated hallucinatory 
activity and paranoid symptoms.  He was highly anxious and 
agitated, but not depressed.  His multiaxial assessment 
indicated atypical bipolar (Axis I), schizotypal personality 
disorder (Axis II), and nothing was indicated for either Axis 
III or Axis IV.  His global assessment for functioning (GAF) 
score was 48.

In a May 2001 rating decision, the veteran's claim for 
entitlement to service connection for bipolar disorder was 
denied because there was no evidence that the veteran was 
diagnosed with bipolar disorder while on active duty or 
within one year of his discharge.

VA outpatient records from January 2001 indicated that the 
veteran was doing well with his medication.  He had paranoid 
thoughts about people, and described feelings of impending 
doom.  His racing thoughts were not too bad, and he denied 
auditory and visual hallucinations.  His depression was a 
"3" on a scale of 10, ten being the worst.  The diagnosis 
was bipolar I disorder.  VA outpatient records from April 
2001 through March 2002 also showed that the veteran was also 
diagnosed with bipolar I disorder, and he had similar 
feelings of depression.



Analysis

A determination on whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider an underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claim of service connection for 
bipolar disorder.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156(a) (2003). 

Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  
 
The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  In this 
case, the amended definition of new and material evidence 
does not apply to the veteran's claim, which was received at 
the RO in November 2000.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).
 
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).
 
In August 1999, the RO issued a decision that denied the 
veteran's claim of entitlement to service connection for a 
bipolar I disorder, and the veteran did not file a timely 
notice of disagreement.  Under applicable law and VA 
regulations, that decision is final, and the veteran's claim 
may not be reopened and reviewed unless new and material 
evidence is submitted by or on behalf of the veteran. 38 
U.S.C.A. § § 5108, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2003).  
 
It is determined that the veteran has submitted new and 
material evidence since the August 1999 RO decision, in order 
to reopen his claim.  Following the August 1999 RO decision, 
SSA records were submitted on behalf of the veteran, 
including medical records not previously submitted to agency 
decisionmakers.  VA outpatient treatment records dated March 
2002 indicated that the veteran was diagnosed with bipolar I 
disorder.  A May 1987 treatment report indicated that the 
veteran was diagnosed with bipolar affective disorder, 
unspecified, and mixed drug abuse, episodic.  More 
importantly, private physician Dr. C. P. and other private 
examiners concluded in May 1987 that the fact that the 
veteran responded so well to current medication and course of 
treatment indicated that he might have had an underlying 
psychiatric problem which had been masked for a number of 
years due to his abuse of substances.  

This May 1987 statement is not cumulative and redundant.  
Since the above evidence suggests that there may be a link 
between the veteran's current bipolar I disorder and an 
underlying psychiatric disorder that may have been sustained 
while in service or which may have manifested to a 
compensable degree within one year from discharge, the newly 
received evidence is of such significance that that it must 
be considered in order to fairly decide the merits of the 
claim.  Thus, it is material to the veteran's claim.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for bipolar disorder, the 
veteran's claim is reopened.



REMAND

As noted in the discussion above, the veteran's claim for 
service connection for bipolar disorder was reopened on the 
basis that new and material evidence had been submitted.  The 
next step is to address the question of whether service 
connection is warranted.  

The RO should obtain all of the veteran's service personnel 
records.  This includes any neuropsychiatric evaluation (NPE) 
given the veteran at the time of discharge, and any court 
martial or other disciplinary papers.  Although Naval 
Discharge Review Board documentation has been obtained, it is 
not clear that complete service personnel records are 
included in the claims folder.  

Furthermore, under 38 U.S.C.A. § 5103A (d) (West 2002), VA 
must provide a claimant with a medical examination in 
disability compensation cases in which there is competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of a disability, and the 
record indicates that the disability or symptoms may be 
associated with the claimant's active military, naval or air 
service, but the record does not contain sufficient medical 
evidence for VA to make a decision on the claim.

In this case, VA outpatient treatment records indicated in 
March 2002 that the veteran was diagnosed with bipolar I 
disorder.  A May 1987 treatment report also indicated that 
the veteran was diagnosed with bipolar affective disorder, 
unspecified, and mixed drug abuse, episodic.  Private 
physician Dr. C. P. and other private examiners concluded in 
May 1987 that the fact that the veteran responded so well to 
current medication and course of treatment indicated that he 
might have had an underlying psychiatric problem which had 
been masked for a number of years due to his abuse of 
substances.  This statement, along with the veteran's 
documented 83 days of UA while in service, indicates that the 
veteran's bipolar disorder or symptoms thereof may be 
associated with the veteran's active service.   



The record, however, does not contain sufficient medical 
evidence for VA to make a decision on the claim.  There is no 
statement of record indicating whether it was at least as 
likely as not that the veteran's current bipolar disorder was 
the result of a psychiatric condition or injury incurred in 
service.  Therefore, the RO should arrange for a VA examiner 
to re-examine the veteran and comment on the above question.  

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  The RO should obtain all service 
personnel records for the veteran.  
Documentation regarding any 
neuropsychiatric evaluation (NPE) given 
the veteran at the time of discharge, and 
any court martial or other disciplinary 
action documentation should be obtained.  

2.  After all service personnel records 
above have been received, the veteran 
should be scheduled for a VA examination 
for his psychiatric condition.  The 
claims folder, to include all evidence 
added to the record in accordance with 
the paragraphs above, and a copy of this 
REMAND should be made available to the 
examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
etiology of all psychiatric disorders 
that might be present.  

The examination report should include 
responses to the following medical items:
 
a.  State as precisely as possible 
diagnoses of all psychiatric 
disorders, the veteran currently 
has.
 
b.  For each diagnosis reported in 
response to item (a) above, state 
the time of onset of each disorder.

c.  For each diagnosis reported in 
response to item (a) above, state if 
there were any clinical 
manifestations of such disorder 
within one year from the veteran's 
separation from service (the veteran 
was separated in December 1978).

d.  For each diagnosis reported in 
response to item (a) above, the 
examiner should state, as a matter 
of medical judgment based on the 
entire record, whether it is at 
least as likely as not that the 
disorder is the result of a disease 
or injury or other incident in 
service.
 
All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

3.  The RO should re-adjudicate the 
appellant's claim of entitlement to 
service connection for bipolar disorder.  
In the event that the claim is not 
resolved to the 
satisfaction of the appellant, he should 
be furnished a Supplemental Statement of 
the Case regarding entitlement to service 
connection for bipolar disorder which 
includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran must 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

The RO must ensure that all notice and duty-to-assist 
provision of VCAA are properly applied in the development of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



